Eager, J. (concurring).
I concur in the opinion herein. I am of the further opinion, however, that the two arbitration proceedings should be consolidated. The parties should agree upon a consolidation thereof, and, in any event, if authorized by the rules governing the arbitration, the matter of consolidation should be considered by the arbitrators.
Botein, P. J., Breitel, Valente and Stevens, JJ., concur in Per Curiam opinion; Eager, J., concurs in Memorandum.
Order entered on August 3, 1961, staying arbitration proceedings instituted against petitioner by respondent, unanimously reversed, on the law, with $20 costs and disbursements to the appellant, and the motion denied. Order entered on August 3, 1961, denying petitioner-appellant’s motion to stay arbitration, unanimously affirmed, with $20 costs and disbursements to the respondent.